AMENDMENT AGREEMENT

THIS AGREEMENT is dated for reference as of February 13, 2006.

AMONG:

TCF VENTURES CORP., with an office at 162-2906 West Broadway, Vancouver, British
Columbia V6K 2G8

 

(the “Consultant”)

AND:

UPSTREAM BIOSCIENCES INC. a private Canadian corporation, with an office at
1000-595 Burrard Street, Vancouver, British Columbia V7X 1S8

(the “Company”)

AND:

UPSTREAM BIOSCIENCES INC., a Nevada corporation, with an office at 803-699
Cardero Street, Vancouver, British Columbia V6G 3H7

(“Pubco”)

WHEREAS:

A.           The parties hereto entered into a Consultant Engagement Agreement
dated February 7, 2006 (the “Consultant Agreement”), whereby the Consultant
agreed to offer financial advisory services to the Company and Pubco in
consideration for cash and common shares in the capital of Pubco as set out in
the Consultant Agreement; and

B.           The parties to the Consultant Agreement wish to enter into this
Agreement to amend the terms of the Consultant Agreement and incorporate
mandatory securities law provisions that were omitted from the Consultant
Agreement.

THEREFORE, in consideration of $1.00 now paid by each of the parties to the
other and of the mutual covenants contained in this Agreement and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each party), the parties hereby agree as follows:

1.

AMENDMENT TO SECTION 2.2

1.1          Section 2.2 of the Consultant Agreement is hereby amended by
deleting Section 2.2 in its entirety and by substituting the following:

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

“2.2                      Subject to the execution of a Stock Option and
Subscription Agreement to be entered into between the Consultant and Pubco (the
“Subscription Agreement”), and subject to the closing of the Amended and
Restated Share Exchange Agreement dated February 24, 2006 (the “Amendment
Agreement”), among Pubco, the Company, the shareholders of the Company and Steve
Bajic, Pubco will immediately issue 300,000 Pubco common shares to the
Consultant at a rate of US$0.001/share, as an Agreement signing bonus.

Furthermore, subject to the execution of the Subscription Agreement and the
closing of the Amendment Agreement, Pubco will immediately issue another 200,000
Pubco common shares to the Consultant at a rate of US$0.001/share as an
additional Agreement signing bonus.

These 200,000 Pubco common shares will be held in a mutually agreeable escrow
account and released to the Consultant upon the successful closing of any debt,
equity or convertible security financing round after the Series C Financing
round (discussed herein).”

2.

AMENDMENT TO SECTION 2.3

2.1          Section 2.3 of the Consultant Agreement is hereby amended by
deleting Section 2.3 in its entirety and by substituting the following:

“2.3    In addition to the Fee and issuance of Pubco common shares described
above, and subject to the execution of the Subscription Agreement and the
closing of the Amendment Agreement, Pubco will issue to the Consultant 400,000
stock options to purchase 400,000 Pubco common shares at an exercise price of
US$0.80 per share until March 1, 2016 (the “Options”). The Options will vest
over a three (3) year period on the following schedule:

 

•

100,000 options will vest immediately following: (i) the execution of this
Agreement; (ii) the execution of the Subscription Agreement; and (iii) the
closing of the Amendment Agreement.

 

•

100,000 options will vest annually thereafter until a total of 400,000 options
have been fully vested.”

3.

GENERAL TERMS

3.1          The Consultant Agreement and this Agreement will be read and
construed as one agreement.

3.2

The Consultant Agreement, as modified hereby, will remain in full force and
effect.

3.3          Unless explicitly stated otherwise, all dollar amounts referred to
in this Agreement are in lawful money of Canada.

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

3.4          This Agreement will be governed by and construed in accordance with
the laws of the Province of British Columbia applicable to contracts made and to
be performed therein.

3.5          The headings appearing in this Agreement have been inserted for
convenience of reference only and in no way define, limit, or enlarge the scope
or meaning of the provisions of this Agreement.

3.6          This Agreement may be executed in counterparts, both of which when
so executed will be deemed to be an original and will have the same force and
effect as an original, and such counterparts together will constitute one and
the same instrument. Any party may deliver an executed counterpart signature
page to this Agreement by facsimile transmission.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.

 

TCF VENTURES CORP.

 

Per:

/s/ Tim Fernback

 

 

Authorized Signatory

 

UPSTREAM BIOSCIENCES INC. (a private Canadian corporation)

 

Per:

/s/ Dexster Smith

 

 

Authorized Signatory

 

UPSTREAM BIOSCIENCES INC. (a Nevada corporation)

 

Per:

/s/ Steve Bajic

 

 

Authorized Signatory

 

 

 

 

 